Citation Nr: 0619776	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty in the 
U.S. Marine Corps from July 1986 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which granted, in pertinent part, service 
connection for pes planus and assigned an initial evaluation 
of 30 percent under Diagnostic Code 5276, effective October 
18, 2002.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the present 
appeal, the appellant was not provided with appropriate 
notice of what type of information and evidence was needed to 
substantiate his claim and who is responsible for providing 
it.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (In order to comply with the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.).  The 
only letter in the file was sent to the veteran when he 
initially filed his claim for service connection.  In 
addition, the VA also failed to request the veteran to 
provide any evidence in the claimant's possession to the VA 
that pertains to his claim (see 38 U.S.C.A. § 3.159).  As 
such, it will be necessary to remand this matter to provide 
the appellant proper VCAA notice.  

Since it is necessary to remand this case for the reasons 
given above, the RO should also take this opportunity to 
schedule an examination for the veteran.  He was provided VA 
examination in February 2003, but more current medical 
information is needed since more than three years has passed.  
It is necessary to evaluate the current level of his 
functioning.

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC must send the veteran a VCAA 
notice for his claim, (entitlement to an 
evaluation in excess of 30 percent for 
service-connected pes planus), which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw discussed above.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  This notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the veteran for an 
appropriate VA examination to evaluate 
the current severity of his pes planus 
disorder.  

3.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


